DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciuperca US20180058074.
Claim 1.Ciuperca discloses a prefabricated building panel (10), the panel comprising: an insulative core (16) having first and second opposing faces; a first cementitious layer (12) covering the first face of the insulative core; a first interface (at 22) formed between the first cementitious layer and the insulative core; and a sealing cap (denoted 348, Fig.24) extending longitudinally along at least a portion of an edge surface of the panel, the sealing cap at least partially sealing the first interface (see Figs.1 and 24).

Claims 2 and 3.Ciuperca discloses the sealing cap comprises a waterproof membrane (Pg.9, Col.0099:2-6).


Claim 7.Ciuperca discloses the membrane wraps over at least one face of the insulative core (Fig.1).

Claim 12. Ciuperca discloses the sealing cap comprises a fiberglass cap (22 and 24 - P.0081).

Claim 13.Ciuperca discloses second cementitious layer (14) covering the second face (20) of the insulative core; and a second interface between the second cementitious layer and the insulative core (Fig.7); wherein the sealing cap at least partially seals the second interface (Fig.24).

Claim 14.Ciuperca discloses a second cementitious layer (14) covering the second face of the insulative core; a second interface between the second cementitious layer and the insulative core (Fig.7); and a second sealing cap (360. Fig.24), the second sealing cap at least partially sealing the second interface (Fig.24 and 1).

Claim 15.Ciuperca discloses the sealing cap extends along at least three edge surfaces of the panel (shown in Fig.1).

Claim 16.Ciuperca discloses an opening for receiving at least one of a window and a door; and an opening sealing cap, the opening sealing cap extending longitudinally along at least a portion of one edge surface which defines the opening, the opening sealing cap sealing the edge surface [0153].
Claim 17.Ciuperca discloses the opening sealing cap extends longitudinally along all of the edge surfaces which define the opening [0153].

Claim 18.Ciuperca discloses the sealing cap substantially prevents moisture from penetrating into the panel (Fig.1).

Claim 19.Ciuperca discloses the sealing cap substantially prevents one or more pests from penetrating into the panel (Fig.1)

Claim 20.Ciuperca discloses applying a sealing cap at least partially along at least one edge surface of the panel, the sealing cap sealing at least one interface formed between an insulative core of the panel and a cementitious layer which covers a surface of the insulative core (as shown in Figs 1 and 24).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ciuperca US20180058074 as applied to claim 1 above.
Claim 6 and 8. Ciuperca fails to disclose the limitation herein. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide the claimed thickness of the membrane as it is just a matter of the arbitrary choice depending on the water resistance and gas permeability of the membrane. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  

Claim 9. Ciuperca as modified discloses a sealant (Pg.9, Col.0099:2-6), the sealant sealing an interface formed between the membrane and the first cementitious layer (as shown in Fig.1).

Claims 1-6, 9-11 and 13-20  are rejected under 35 U.S.C. 103 as being unpatentable over Dombowski CA3033991 in view of Guo CN204899014.
Claims 1-6, 9-11 & 13-20. Dombowski discloses a prefabricated building panel comprising an insulative core and two cementitious layers disposed on opposite sides of the insulative core but is silent on a sealing cap extending longitudinally along at least a portion of an edge surface of the panel, partially sealing said first and second interfaces. 
Guo discloses a prefabricated wall comprises an insulative core, two outer boards disposed on opposite sides of the insulative core, and a waterproof elastic layer sealing interfaces formed between the insulative core and the outer boards. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to apply a sealing cap/waterproof elastic layer to seal joints/interfaces formed between the insulative core and the cementitious layers to provide waterproof protection to the prefabricated panel 
It would also be obvious to apply a sealant including caulking to seal the sealing cap and the cementitious layers. Furthermore, anyone skilled in the art would appreciate that gas permeable membranes which are known to prevent moisture damage and mold in wall systems can also be used as a sealing cap/membrane to seal interfaces formed between the insulative layer and the cementitious layers. Furthermore, the thickness of the membrane is just a matter of the arbitrary choice depending on the water resistance and gas permeability of the membrane. 

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record fails to teach or adequately suggest the combination of characteristics specified in the independent claim, especially the requirement of a substance concerning the process of the sealing cap is wrapped along the insulative core prior to casting the cementitious layer, hence there is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time. 
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633